5
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was proposed by examiner and approved by Mr. Judson Champlin over the phone on August 16 and 19, 2021.  
Drawing Amendments:  The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figure 1a -  "20" that points to the screws should be "22". See attachment. 2. 
Figure 4 -  elements "39" and "59" are not found in the specification or claims. Please remove the extra numbers from the drawings.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.  The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification Amendments:  The specification is amended as follows:
Amend on Page 6 line 14, "groves" to "grooves"
Claim Amendments:  The claims are amended as follows:
Claim 10 depends from claim 9 
Claim 12 depends from claim 11 
Claim 14 depends from claim 13

Allowable Subject Matter
Claims 1-18 are allowed.
Claims 1 and 15 as independent claims are allowable because the prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following subject matter:  “a set of mounting elements, each mounting element having parallel protrusions which have been inserted by sliding motion into engagement with said parallel grooves in a rear member of a modular loading platform, such that a first one of said parallel protrusions engages a first parallel groove and a second one of said parallel protrusions engages a second parallel groove; said mounting elements forming a structure on which additional parts of the loading platform may be mounted”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hrasche (US4167273) teaches a loading platform for a vehicle having a rectangular frame with hinged drop down sides and tailgate with one groove and one protrusion, center pillars, and corner posts.
Faludy et al. (US20030094827) teaches an extruded aluminum frame with hinged drop inward sides and tailgate, and corner posts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612